Case 3:18-cv-14895-BRM-DEA Document 118-1 Filed 06/16/20 Page 1 of 2 PageID: 4315



                                             EXHIBIT A

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   PAR PHARMACEUTICAL INC.,
   PAR STERILE PRODUCTS, LLC, and
   ENDO PAR INNOVATION COMPANY, LLC

                  Plaintiff,                           C.A. No. 18 CV 14895-BRM-DEA

           v.

   SANDOZ INC.

                  Defendants.



                                  STIPULATION OF DISMISSAL

         Pursuant to Rules 41(a) and 41(c) of the Federal Rules of Civil Procedure, the Plaintiff and

  Defendant hereby stipulate and agree that the above action, including all claims, counterclaims,

  and affirmative defenses, are dismissed without prejudice, and without costs, disbursements or

  attorneys’ fees to any party.



  SO STIPULATED:
Case 3:18-cv-14895-BRM-DEA Document 118-1 Filed 06/16/20 Page 2 of 2 PageID: 4316



  Dated: June 16, 2020



   /s/ Eric I. Abraham______________             /s/ Robert D. Rhoad_______________
   Eric I. Abraham                               Robert D. Rhoad
   Hill Wallack                                  Dechert LLP
   21 Roszel Road                                502 Carnegie Center, Suite #104
   Princeton, NJ 0540                            Princeton, NJ 08540
   Tel: 609-924-0808                             Tel: 609-955-3200
   eabraham@hillwallack.com                      Robert.rhoad@dechert.com

   Attorneys for Defendant                       Attorneys for Plaintiffs
   Sandoz Inc.                                   Par Pharmaceutical Inc.
                                                 Par Sterile Products, LLC
                                                 Endo Par Innovation Company, LLC




             SO ORDERED this ____ day of June 2020



                                ____________________________________________

                                Brian R. Martinotti, United States District Judge




  30574041
